Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Feldman et al. (US 6,442,545).

Regarding Claims 8, 1, and 15, Feldman discloses a system, comprising: 
a memory (Fig. 1A, Feldman); and 
a processor coupled to the memory, wherein the processor is configured to (Fig. 1A, Feldman):
select a current document cluster of a plurality of document clusters (Col. 9, lines 1-9, Feldman); 
initialize a label associated with the current document cluster (Col. 9, lines 25-39, Feldman); 
select a term from a list of terms comprised by the document cluster (Col. 9, lines 25-39, “entries of one or more of "Management," "Employees," "Products," "Development facilities," and "Major shareholders,"--but not the term "Microsoft Corp. " itself--should be retrieved during searching of the database for relevant documents. In this manner, depending on the user's response, an article citing only "Bill Gates" or "MS-DOS" may be labeled as relevant to the user's query,” Feldman); 
append the term to the label associated with the current document cluster (Col. 9, lines 39-45, Fig. 1B, “Mine text or Edit Taxonomy,” and Fig. 4, 50 and 60, “Are any of the correlated terms not in taxonomy?,” Feldman);
responsive to determining that the label is found in a label dictionary, iteratively select a next term from the list of terms comprised by the document cluster and appending the next term to the label associated with the current document cluster (Fig. 1B, “Mine text or Edit Taxonomy,” and Fig. 4, 50 and 60, Feldman);
responsive to failing to locate the label in the label dictionary, insert the label into the label dictionary (Fig. 1B, “Mine text or Edit Taxonomy,” and Fig. 4, 50 and 60, Feldman); and 
associate the label with the current document cluster.


Regarding Claims 10, 3, and 17, Feldman discloses a system, wherein the processor is further configured to: 
sort the list of terms by a respective term weight (Col. 3, lines 55-61, Feldman).

Regarding Claims 11, 4, and 18, Feldman discloses a system, wherein the processor is further configured to: 
exclude, from the list of terms, a term comprising at least part of an entity name (Col. 2, lines 34-60, Feldman).

Regarding Claims 12, 5, and 19, Feldman discloses a system, wherein the processor is further configured to: 
visually represent, via a graphical user interface, one or more clusters of the plurality of document clusters in a visual association with respective labels (Fig. 5, Col. 14, 28-50, “the thickness of the edge connecting two vertices reflects the number of articles in the Reuters database containing both country names. An adjustable threshold of six articles containing a given two countries was set as a minimum requirement for drawing an edge therebetween, in order to increase the clarity of the graph, and to allow the most significant data to be clearly visible,” Feldman).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-7, 9, 13-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 6,442,545) in view of Peng et al. (US 9,002,848).

Regarding Claims 9, 2, and 16, Feldman discloses all the limitations as discussed above but does not expressly disclose sort the plurality of document clusters by a number of documents.  Peng discloses: sort the plurality of document clusters by a number of documents comprised by a respective document cluster (Col. 5, lines 66-67, and Col. 6, lines 1-20, Peng).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Feldman by incorporating step of sorting the plurality of document clusters by a number of documents, as disclosed by Peng, in order to effectively identify clusters containing most of the documents. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 13, 6, and 20, Feldman discloses all the limitations as discussed above but does not expressly disclose: electronic mail messages.  Peng discloses: wherein the plurality of document clusters comprise a plurality of electronic mail messages (Col. 2, lines 62-67, Peng).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Feldman’s system for clustering documents by incorporating electronic mail messages, as disclosed by Peng, in order to review and process related complaints or comments together. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 14 and 7, Feldman discloses all the limitations as discussed above but does not expressly disclose vectors. Peng discloses: wherein the plurality of document clusters comprise a plurality of documents represented by respective vectors in a hyperspace of document features (Col. 7, lines 56-67, Peng).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Feldman’s system for clustering documents by incorporating the vectors, as disclosed by Peng, in order to use a parametric clustering algorithm to minimize the cost of each document-cluster assignment (Col. 7, lines 44-55, Peng). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
July 28, 2022